IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10930
                           Summary Calendar


BILL STEPHENS,

                                           Plaintiff-Appellant,
versus

MARY LOU ROBINSON, Judge;
CLINTON E. AVERITTE, Judge;
NFN BARKSDALE, Judge; JERRY
L. BUCHMEYER, Judge; SAM R.
CUMMINGS, Judge; NFN DAVIS,
Judge, NFN JOLLY, Judge;
EDITH HOLLAN JONES, Judge;
NFN KINKS, Judge; NFN POLITZ, Judge;
NFN REALLEY, Judge; NFN SMITH, Judge;
NFN STEWART, Judge; NFN WIENER,
Judge; NANCY DOHERTY, Court
Clerk,

                                         Defendants-Appellees.
                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:99-CV-50
                       --------------------
                            June 8, 2000

Before HIGGINBOTHAM, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Bill Stephens, proceeding pro se, argues that the district

court abused its discretion in dismissing as frivolous his claims

against ten judges of this court, three district court judges, a

magistrate judge, and a United States district court clerk based

on absolute immunity.    Stephens argues that the defendants are

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10930
                                -2-

not absolutely immune from liability for damages because they

committed acts outside of their judicial capacity in dismissing

his complaints and affirming their dismissals.

     The district court did not abuse its discretion in

dismissing the claims against the judges and the magistrate judge

based on absolute immunity.   See Stump v. Sparkman, 435 U.S. 349,

356-57 (1978).    The district court did not abuse its discretion

in dismissing the claims against the clerk because his

allegations against the clerk were conclusional and patently

frivolous.   See Tarter v. Hury, 646 F.2d 1010, 1013 (5th Cir.

1981).

     Because the appeal raises no nonfrivolous issues, it is

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.   We caution Stephens that the filing or

prosecution of frivolous appeals will subject him to sanctions.

Stephens should review any pending appeals to ensure that they

are not frivolous.

     All outstanding motions are DENIED.

     APPEAL DISMISSED; SANCTION WARNING ISSUED; ALL OUTSTANDING

MOTIONS DENIED.